NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
RAYLAND YOUNG,
Petitioner,
V.
DEPARTMENT OF HOUSING AND URBAN
DEVELOPMENT, __
Respon.den,t.
2011-3232
Petition for review of an arbitrator’s decision in FMCS
case n0. 111228-52284-6, by Marvin J. Feld1:nan.
ON MOTION
ORDER
Up0n consideration of the Department of Housing and
Urban Development’s unopposed motion for an extension of
time, until March 22, 2012, to file its brief
IT ls ORDERED THAT:
The motion is granted

YOUNG V. HUD 2
FOR THE CoURT
 0 5  /s/ Jan Horba1y
Date J an H0rba1y
Clerk
cc: MattheW H. S0loms0n Es
» q- ' FILED
  Stern, ESq U.S. c0UHT UF APPEAl.S F0
' THE FEDERAL C|RCU|T H
324 mn us 2012
JAN HORBAL¥
CLERl(